Stephen D. Spencer (USB #8913)
SPENCER LAW OFFICE
PO Box 57247
Murray, UT 84157
2263 West 7800 South
West Jordan, UT 84088
Telephone: (385) 228-2352
Email: steve@stevespencerlaw.com

Attorney for Plaintiffs
_____________________________________________________________________________
                        IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

 BROOKS HOUGHTON;                                  MOTION TO DISMISS PARTY
 JOHN/JANE DOES 1-20;                              (Bank of America NA)
 Plaintiffs,

 v.

 CHISTOPHER D. HALES;
 BANK OF AMERICA NATIONAL
 ASSOCIATION;
 SINDAKIT SOFTWARE;
 MC VENTURES, LLC;                                 Case No. 2:20-cv-00227-PMW
 BETTORDAYS, INC.
 JOHN/JANE DOES 21-40;                             Judge Paul M. Warner
 Defendants.



         COMES NOW Plaintiff, by and through counsel, and pursuant to FRCP 21, moves the

Court to drop Bank of America National Association as a party Defendant in this matter as

follows:

      1. The Court should order that Bank of America National Association be dropped as a party

         Defendant in this matter without prejudice.

         AS GROUNDS for the motion, Defendant submits the following:
2. Plaintiff’s counsel originally named Bank of America National Association as a party

    Defendant because he had received information that he deemed to be credible at the time

    that there was an account at a Utah located Bank of America branch in the name of

    Sindakit Software that contained approximately $2.7 million dollars that were proceeds

    of the unlawful activities of Defendant Christopher Hales as set-forth in the Complaint.

3. Plaintiff’s counsel has since communicated with attorney Heather Britton Chaney of

   McGuireWoods LLP, 1750 Tysons Boulevard, Suite 1800, Tysons, VA 22102-4215, who

   is counsel for Bank of America NA, and who has stated to Plaintiff’s counsel that she has

   caused Bank of America to search for such an account but that no such account can be

   located or identified by Bank of America.

4. Plaintiff’s counsel had initially named Bank of America NA as a defendant only because

   their rights and duties might potentially be affected.

5. Under the circumstances, Plaintiff’s counsel believes that it is not important that Bank of

   America NA be a party to this action if they do not wish to be. Attorney Heather Britton

   for Bank of America has stated that her client does not wish to be a party.

6. Plaintiff requests that the dismissal be without prejudice.

7. Wherefore, Plaintiff prays for relief as set forth above herein.

   DATED this 2nd day of July, 2020.

                                          /S/ Stephen D. Spencer
                                          Stephen D. Spencer
                                          Attorney for Plaintiff
